PER CURIAM.
Defendant Falcon, Inc., appeals a final judgment awarding it $24,820.00 compensation for lands condemned in an eminent domain proceeding. This court previously reversed an order of the trial court granting a new trial. See State Road Department v. Falcon, Inc., Fla.App.1963, 157 So.2d 563.
The state moved to quash this appeal on the ground, inter alia, that the issues sought to be reviewed are res judi-cata. The motion is denied. The prior appeal concerned solely the reasoning of the trial court as stated in the order granting a new trial. The sufficiency of the evidence to support the verdict was not there presented.1
Review of the record reveals no harmful error, and it is not otherwise made to appear that the verdict of the jury is grossly inadequate. Accordingly the judgment is affirmed.
Affirmed.
ALLEN, Acting C. J., WHITE, J., and DURDEN, WILLIAM L., Associate Judge, concur.

. In the previous appeal, this court stated:
“Since the lower court based its award of a new trial entirely on the grounds that admission of certain testimony was erroneous and not on the ground that the jury was deceived as to the probative force or weight of the testimony and since, as disclosed above, the testimony was not inadmissible but was competent and susceptible of consideration, the order awarding a new trial must be reversed and the cause remanded * *